TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00164-CV




Christopher James Cortez, Appellant


v.


Tara Amador, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 147961-D, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        Christopher James Cortez filed a notice of appeal “from the 264th Judicial District
Court of Bell County at Belton, Texas, entered by said trial court on November 3, 2004.”  The only
November 3rd order from that court is a capias directing that appellant be arrested for failure to
appear at a hearing on a motion to enforce child support, setting bond, and ordering appellant to
appear.  See Tex. Fam. Code Ann. § 157.114 (West 2002).  Such an order is not appealable.  It is not
a final judgment nor an appealable interlocutory order.  See Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 (Tex. 2001); Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (West Supp. 2004-05) (listing
appealable interlocutory orders).

                        By letter, the court informed appellant that there appeared to be no appealable order
in the record and gave him ten days to respond.  See generally Tex. R. Civ. P. 42.3.  Appellant has
not responded.  Based on the record before us, we dismiss the appeal for want of jurisdiction.  See
id. at 42.3(a).
 
 
                                                                        __________________________________________
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed:   May 16, 2005